Ragan, C.
The title of this case is the Lombard Investment Company against A. J. Snowden; but these parties have no interest in the matter in controversy here. The suit was brought by the Lombard Investment Company in the district court of Buffalo county against Snowden to foreclose a real estate mortgage. One A. D. Slater was made defendant, he having acquired Snowden’s interest in the real estate previously mortgaged by the latter to the investment company. W. C. Tillson was also made a party defendant, and he filed a cross-petition and sought to foreclose a mortgage on the real estate described in the investment company’s mortgage, claiming a lien subject to the lien of the investment company. Slater answered the cross-petition of Tillson, admitting the execution and delivery by his grantor,, Snowden, of the mortgage sought to be foreclosed,, but pleaded as a defense to Tillson’s cross-action that the debt which it secured had been paid. Tillson had a decree as prayed and Slater appeals.
The record involves only a question of fact, namely, does the evidence support the finding of the district court that Tillson’s mortgage had not been paid? The evidence is very unsatisfactory, and in some cases self-contradictory, but we are constrained to say that there is sufficient evidence in the record to support the finding of the district court, and its decree is therefore
Affirmed.